Exhibit 10.5
THIS WARRANT OR THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. NO SALE OR DISPOSITION MAY BE EFFECTED WITHOUT
(i) AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO, (ii) AN OPINION OF
COUNSEL FOR THE HOLDER, REASONABLY SATISFACTORY TO THE COMPANY, THAT SUCH
REGISTRATION IS NOT REQUIRED, (iii) RECEIPT OF A NO-ACTION LETTER(S) FROM THE
APPROPRIATE GOVERNMENTAL AUTHORITY(IES), OR (iv) OTHERWISE COMPLYING WITH THE
PROVISIONS OF OF THIS WARRANT.
SERIES G WARRANT TO PURCHASE SHARES
OF COMMON STOCK
Brookside Technology Holdings Corp., a Florida corporation (the “COMPANY”),
hereby certifies that, for value received, Vicis Capital Master Fund, a
sub-trust of Vicis Capital Series Master Trust, a unit trust organized and
existing under the laws of the Cayman Islands (the “HOLDER”) is the registered
Holder of a warrant (the “WARRANT”) to subscribe for and purchase 473,708,300
shares of the fully paid and nonassessable Common Stock (as adjusted pursuant to
Section 4 hereof, the “WARRANT SHARES”) of the Company, at a price per share
equal to $0.01 (the “WARRANT PRICE,” as adjusted pursuant to Section 4 hereof),
subject to the provisions and upon the terms and conditions hereinafter set
forth. This Warrant is the Warrant to purchase Common Stock issued pursuant to
that certain Securities Purchase and Loan Conversion Agreement, dated as of even
date herewith, between the Company and the Holder referred to therein (the
“PURCHASE AGREEMENT”). Capitalized terms used but not defined herein shall have
the meanings ascribed to them in the Purchase Agreement.
As used herein, (a) the term “COMMON STOCK” shall mean the Company’s presently
authorized Common Stock, par value $.001 per share, and any stock into or for
which such Common Stock may hereafter be converted or exchanged and (b) the term
“DATE OF GRANT” shall mean April 12, 2010.

1.   Term. The purchase right represented by this Warrant is exercisable, in
whole or in part, at any time after the Date of Grant (the “INITIAL EXERCISE
DATE”) and from time to time thereafter through and including the close of
business on the date five (5) years from the Initial Exercise Date (the
“EXPIRATION DATE”).   2.   Exercise; Expiration; Redemption.

  a.   Method of Exercise; Payment; Issuance of New Warrant. Subject to Section
1 hereof, the purchase right represented by this Warrant may be exercised by the
Holder hereof, in whole or in part and from time to time after the Initial
Exercise Date, by the surrender of this Warrant (with the notice of exercise
form attached hereto as Exhibit A duly executed) at the principal office of the
Company and by the payment to the Company of an amount equal to the then
applicable Warrant Price multiplied by the number of Warrant Shares then being
purchased. The person or persons in whose name(s) any certificate(s)
representing shares of Common Stock shall be issuable upon exercise of this
Warrant shall be deemed to have become the Holder(s) of record of, and shall be
treated for all purposes as the record Holder(s) of, the shares represented
thereby (and such shares shall be deemed to have been issued) immediately prior
to the close of business on the date or dates upon which this Warrant is
exercised. In the event of any exercise of the rights represented by this
Warrant, certificates for the shares of stock so purchased shall be delivered to
the Holder hereof as soon as possible and in any event within five (5) trading
(the “SHARE DELIVERY DATE”) days after such exercise and, unless this Warrant
has been fully exercised, a new Warrant representing the portion of the Warrant
Shares, if any, with respect to which this Warrant shall not then have been
exercised shall also be issued to the Holder hereof as soon as possible and in
any event within such five (5) trading day-period.     b.   Expiration. In the
event that any portion of this Warrant is unexercised as of the Expiration Date,
such portion of this Warrant shall automatically expire, and the Holder shall
have no rights with respect to such unexercised portion of this Warrant.     c.
  Maximum.

52



--------------------------------------------------------------------------------



 



     (i) Notwithstanding anything to the contrary set forth in this Warrant, at
no time may a Holder of this Warrant exercise this Warrant to the extent that
after giving effect to such exercise, the Holder (together with the Holder’s
affiliates) would beneficially own (as determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and the rules
thereunder) in excess of 4.99% of the number of shares of Common Stock
outstanding immediately after giving effect to such exercise; provided, however,
that upon a Holder of this Warrant providing the Company with sixty-one
(61) days notice (the “Waiver Notice”) that such Holder would like to waive this
Section with regard to any or all shares of Common Stock issuable upon exercise
of this Warrant, this Section will be of no force or effect with regard to all
or a portion of the Warrant referenced in the Waiver Notice.
     (ii) Notwithstanding anything to the contrary set forth in this Warrant, at
no time may a Holder of this Warrant exercise this Warrant to the extent that
after giving effect to such exercise, the Holder (together with the Holder’s
affiliates) would beneficially own (as determined in accordance with Section
13(d) of the Securities Exchange Act of 1934, as amended, and the rules
thereunder) in excess of 9.99% of the number of shares of Common Stock
outstanding immediately after giving effect to such exercise; provided, however,
that upon a Holder of this Warrant providing the Company with a Waiver Notice
that such Holder would like to waive this Section with regard to any or all
shares of Common Stock issuable upon exercise of the Warrant, this Section shall
be of no force or effect with regard to all or a portion of the Warrant
referenced in the Waiver Notice.

  d.   Company’s Failure to Timely Deliver Securities.

     (i) The Company understands that a delay in the delivery of the shares of
Common Stock upon exercise of this Warrant beyond the Share Delivery Date could
result in economic loss to the Holder. If the Company fails to deliver to the
Holder such shares via DWAC or a certificate or certificates pursuant to this
Section by the Share Delivery Date, the Company shall pay to the Holder, in
cash, as partial liquidated damages and not as a penalty, for each $500 of
Warrant Shares (based on the closing price of the Common Stock reported by the
principal Trading Market on the date such securities are submitted to the
Company’s transfer agent), $10 per trading day (increasing to $15 per trading
day five (5) trading days after such damages have begun to accrue and increasing
to $20 per trading day ten (10) trading days after such damages have begun to
accrue) for each trading day after the Share Delivery Date until such Common
Stock certificate is delivered. Nothing herein shall limit a Holder’s right to
pursue actual damages for the Company’s failure to deliver certificates, and the
Holder shall have the right to pursue all remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief. Notwithstanding anything to the contrary contained herein,
the Holder shall be entitled to withdraw an Exercise Notice, and upon such
withdrawal the Company shall only be obligated to pay the liquidated damages
accrued in accordance with this Section through the date the Exercise Notice is
withdrawn. Notwithstanding the foregoing, the Holder shall not be entitled to
the damages set forth herein for the delay in the delivery of the shares of
Common Stock upon exercise of this Warrant, if such delay is due to causes which
are beyond the reasonable control of the Company, including, but not limited to,
acts of God, acts of civil or military authority, fire, flood, earthquake,
hurricane, riot, war, terrorism, sabotage and/or governmental action, provided
that the Company: (i) gives the Holder prompt notice of each such cause; and
(ii) uses reasonable efforts to correct such failure or delay in its
performance.
     (ii) In addition to any other rights available to the Holder, if the
Company fails to cause its transfer agent to transmit to the Holder a
certificate or certificates representing the shares of Common Stock issuable
upon exercise of the Warrant on or before the Share Delivery Date, and if after
such date the Holder is required by its broker to purchase (in an open market
transaction or otherwise) shares of Common Stock to deliver in satisfaction of a
sale by the Holder of the shares of Common Stock issuable upon exercise of the
Warrant which the Holder anticipated receiving upon such exercise (a “BUY-IN”),
then the Company shall (1) pay in cash to the Holder the amount by which (x) the
Holder’s total purchase price (including brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (y) the amount obtained by
multiplying (A) the number of shares of Common Stock issuable upon exercise of
the Warrant that the Company was required to deliver to the Holder in connection
with the conversion at issue times (B) the price at which the sell order giving
rise to such purchase obligation was executed, and (2) at the option of the
Holder, either reinstate the portion of the Warrant and equivalent

53



--------------------------------------------------------------------------------



 



number of shares of Common Stock for which such conversion was not honored or
deliver to the Holder the number of shares of Common Stock that would have been
issued had the Company timely complied with its conversion and delivery
obligations hereunder. For example, if the Holder purchases Common Stock having
a total purchase price of $11,000 to cover a Buy-In with respect to an attempted
conversion of shares of Common Stock with an aggregate sale price giving rise to
such purchase obligation of $10,000, under clause (1) of the immediately
preceding sentence the Company shall be required to pay the Holder $1,000. The
Holder shall provide the Company written notice indicating the amounts payable
to the Holder in respect of the Buy-In, together with applicable confirmations
and other evidence reasonably requested by the Company. Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity including, without limitation, a decree of specific
performance and/or injunctive relief with respect to the Company’s failure to
timely deliver certificates representing shares of Common Stock upon exercise of
the Warrant as required pursuant to the terms hereof.

3.   Stock Fully Paid; Reservation of Shares. All Warrant Shares that may be
issued upon the exercise of the rights represented by this Warrant will, upon
issuance pursuant to the terms and conditions herein, be fully paid and
non-assessable, and free from all taxes (other than any taxes determined with
respect to, or based upon, the income of the person to whom such shares are
issued), liens and charges (other than liens or charges created by actions of
the Holder of this Warrant or the person to whom such shares are issued), and
pre-emptive rights with respect to the issue thereof.   4.   Adjustment of
Warrant Price and Number of Shares. The number and kind of securities
purchasable upon the exercise of this Warrant and the Warrant Price shall be
subject to adjustment from time to time upon the occurrence of certain events,
as follows:

  a.   Reclassification, Merger or Sale of Assets. In case of any
reclassification, change or conversion of securities of the class issuable upon
exercise of this Warrant (other than a change in par value, or from par value to
no par value, or from no par value to par value, or as a result of a subdivision
or combination), or in case of any merger of the Company with or into another
corporation (other than a merger with another corporation in which the Company
is the acquiring and the surviving corporation and which does not result in any
reclassification or change of outstanding securities issuable upon exercise of
this Warrant), or in case of any sale of all or substantially all of the assets
of the Company (each a “Change Event”), the Company shall notify Holder in
writing at least ten (10) days prior to such Change Event, and the Holder shall
have the option to exchange this Warrant into either (i) a new Warrant so that
the Holder of this Warrant shall have the right to receive, at a total purchase
price not to exceed that payable upon the exercise of the unexercised portion of
this Warrant, and in lieu of the shares of Common Stock theretofore issuable
upon exercise of this Warrant, the kind and amount of shares of stock, other
securities, money and property receivable upon such reclassification, change or
merger by a holder of the number of shares of Common Stock then purchasable
under this Warrant (such new Warrant shall provide for adjustments that shall be
as nearly equivalent as may be practicable to the adjustments provided for in
this Section 4) or (ii) in lieu of the shares of Common Stock theretofore
issuable upon exercise of this Warrant, the kind and amount of shares of stock,
other securities, money and property receivable by a holder of the number of
shares of Common Stock then purchasable under this Warrant upon such
reclassification, change or merger as if Holder had exercised the unexercised
portion of this Warrant on a cashless exercise basis (as calculated below)
immediately prior to such Change Event.         For the purpose of determining
how many shares of Common Stock Holder would be entitled to in such a “cashless
exercise,” the Holder will be deemed to be entitled to receive the number of
Warrant Shares equal to the quotient obtained by dividing [(A-B) (X)] by (A),
where:

  (A) =  the VWAP (as defined below) for the 10 Trading Days immediately
preceding the date of such election;     (B) =  the Exercise Price of this
Warrant, as adjusted; and     (X) =  the number of Warrant Shares issuable upon
exercise of this Warrant in accordance with the terms of this Warrant by means
of a cash exercise rather than a cashless exercise.



54



--------------------------------------------------------------------------------



 



      The term “VWAP” means, for any date, the price determined by the first of
the following clauses that applies: (a) if the Common Stock is then listed or
quoted on Nasdaq or any other national securities exchange on which the Common
stock is then listed or quoted (each such exchange, a “Trading Market”), the
daily volume weighted average price of the Common Stock for such date (or the
nearest preceding date) on the Trading Market on which the Common Stock is then
listed or quoted as reported by Bloomberg L.P. (based on a Trading Day from 9:30
a.m. New York City time to 4:02 p.m. New York City time); (b) if the OTC
Bulletin Board is not a Trading Market, the volume weighted average price of the
Common Stock for such date (or the nearest preceding date) on the OTC Bulletin
Board; (c) if the Common Stock is not then listed or quoted on a Trading Market
or the OTC Bulletin Board and if prices for the Common Stock are then reported
in the “Pink Sheets” published by Pink Sheets, LLC (or a similar organization or
agency succeeding to its functions of reporting prices), the most recent bid
price per share of the Common Stock so reported; or (d) in all other cases, the
fair market value of a share of Common Stock as determined by an independent
appraiser selected in good faith by the Holder and reasonably acceptable to the
Company, the fees and expenses of which shall be paid by the Company.         If
the Holder does not notify the Company that it elects to receive the
consideration contemplated by Section 4(a)(ii) in writing prior to the Change
Event, the Holder shall be deemed to have elected to receive a new Warrant as
contemplated by Section 4(a)(i). The provisions of this Section 4(a) shall
similarly apply to successive reclassifications, changes, mergers and transfers.

  b.   Subdivision or Combination of Shares. If at any time while this Warrant
remains outstanding and unexpired the Company shall subdivide or combine its
outstanding shares of Common Stock, the Warrant Price shall be proportionately
decreased in the case of a subdivision and increased in the case of a
combination, effective at the close of business on the date the subdivision or
combination becomes effective.     c.   Stock Dividends. If at any time while
this Warrant is outstanding and unexpired the Company shall pay a dividend with
respect to Common Stock payable in Common Stock, then the Warrant Price shall be
adjusted, from and after the date of determination of stockHolders entitled to
receive such dividend or distribution, to that price determined by multiplying
the Warrant Price in effect immediately prior to such date of determination by a
fraction (i) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately prior to such dividend, and (ii) the
denominator of which shall be the total number of shares of Common Stock
outstanding immediately after such dividend.     d.   Other Issuances of
Securities. In case the Company shall, at any time after the Date of Grant,
issue shares of Common Stock, or rights, options, warrants or convertible or
exchangeable securities containing the right to subscribe for or purchase shares
of Common Stock (excluding (i) shares, rights, options, warrants, or convertible
or exchangeable securities issued in any of the transactions described in
Sections 4(a), 4(b), or 4(c) above; (ii) shares issued upon the exercise of any
outstanding rights, options or warrants or upon conversion or exchange of any
outstanding convertible or exchangeable securities; (iii) this Warrant and any
shares issued upon exercise thereof; and (iv) Exempt Securities (as defined in
Section 4(l) below)), at a price per share of Common Stock (determined in the
case of such rights, options, warrants, or convertible or exchangeable
securities by dividing (x) the total amount receivable by the Company in
consideration of the sale and issuance of such rights, options, warrants, or
convertible or exchangeable securities, plus the total minimum consideration
payable to the Company upon exercise, conversion, or exchange thereof by (y) the
total maximum number of shares of Common Stock covered by such rights, options,
warrants, or convertible or exchangeable securities) lower than the Warrant
Price, then the Warrant Price shall be reduced, concurrently with such issue, to
a price equal to the consideration received per share in connection with such
issuance. For the purposes of such adjustment, the maximum number of shares of
Common Stock which the Holder of any such rights, options, warrants or
convertible or exchangeable securities shall be entitled to subscribe for or
purchase shall be deemed to be issued and outstanding as of the date of such
sale and issuance and the consideration received by the Company therefore shall
be deemed to be the consideration received by the Company for such rights,
options, warrants, or convertible or exchangeable securities, plus the minimum
consideration or premium stated in such rights, options, warrants, or
convertible or exchangeable securities to be paid for the shares of Common Stock
covered thereby. In case the Company shall sell and issue shares of Common
Stock, or rights, options, warrants, or convertible or exchangeable securities
containing the right to subscribe for or purchase shares of Common Stock for a
consideration consisting, in whole or in part, of property other

55



--------------------------------------------------------------------------------



 



      than cash or its equivalent, then, in determining the price per share of
Common Stock and the consideration received by the Company for purposes of the
first sentence of this Section 4(d), the Board of Directors of the Company shall
determine, in good faith, the fair value of said property, and such
determination shall be described in a duly adopted board resolution certified by
the Company’s Secretary or Assistant Secretary. In case the Company shall sell
and issue rights, options, warrants, or convertible or exchangeable securities
containing the right to subscribe for or purchase shares of Common Stock
together with one (1) or more other securities as a part of a unit at a price
per unit, then, in determining the price per share of Common Stock and the
consideration received by the Company for purposes of the first sentence of this
Section 4(d), the Board of Directors of the Company shall determine, in good
faith, which determination shall be described in a duly adopted board resolution
certified by the Company’s Secretary or Assistant Secretary, the fair value of
the rights, options, warrants, or convertible or exchangeable securities then
being sold as part of such unit. Such adjustment shall be made successively
whenever such an issuance occurs, and in the event that such rights, options,
warrants, or convertible or exchangeable securities expire or cease to be
convertible or exchangeable before they are exercised, converted, or exchanged
(as the case may be), then the Warrant Price shall again be adjusted to the
Warrant Price that would then be in effect if such sale and issuance had not
occurred, but such subsequent adjustment shall not affect the number of Warrant
Shares issued upon any exercise of the Warrant prior to the date such subsequent
adjustment is made.

  e.   Distribution. If the Company shall declare or make any dividend or other
distribution of its assets (or rights to acquire its assets) to holders of
shares of Common Stock, by way of return of capital or otherwise (including,
without limitation, any distribution of cash, stock or other securities,
property or options by way of a dividend, spin off, reclassification, corporate
rearrangement, scheme of arrangement or other similar transaction) (a
“DISTRIBUTION”), at any time after the issuance of this Warrant, then, in each
such case, the Warrant Price in effect immediately prior to the close of
business on the record date fixed for the determination of holders of shares of
Common Stock entitled to receive the Distribution shall be reduced, effective as
of the close of business on such record date, to a price determined by
multiplying such Warrant Price by a fraction of which (i) the numerator shall be
the Warrant Price on such record date minus the value of the Distribution (as
determined in good faith by the Company’s Board of Directors) applicable to one
share of Common Stock, and (ii) the denominator shall be the Warrant Price on
such record date     f.   Other Events. If any event occurs of the type
contemplated by the provisions of this Section 4 but not expressly provided for
by such provisions (including, without limitation, the granting of stock
appreciation rights, phantom stock rights or other rights with equity features),
then the Company’s Board of Directors in good faith will make an appropriate
adjustment in the Warrant Price so as to be equitable under the circumstances
and otherwise protect the rights of the Holder; provided that no such adjustment
will increase the Warrant Price as otherwise determined pursuant to this
Section 4.

5.   Notice of Adjustments. Whenever the Warrant Price or the number of Warrant
Shares purchasable hereunder shall be adjusted pursuant to Section 4 hereof, the
Company shall deliver to the Holder of this Warrant a certificate signed by its
chief financial officer setting forth, in reasonable detail, the event requiring
the adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the Warrant Price and the number of Warrant
Shares purchasable hereunder after giving effect to such adjustment.   6.  
Fractional Shares. No fractional shares of Common Stock will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares
the Company shall make a cash payment therefor based on the fair market value of
a share of Common Stock on the date of exercise, or round up to the next whole
number of shares, at the Company’s option. “FAIR MARKET VALUE” of a share of
Common Stock as of a particular date (the “DETERMINATION DATE”) shall mean
(i) if shares of Common Stock are traded on a national securities exchange (an
“EXCHANGE”), the weighted average of the closing sale price of a share of the
Common Stock of the Company on the last five (5) trading days prior to the
Determination Date reported on such Exchange as reported in The Wall Street
Journal (weighted with respect to the trading volume with respect to each such
day); (ii) if shares of Common Stock are not traded on an Exchange but trade in
the over-the-counter market and such shares are quoted on the National
Association of Securities Dealers Automated Quotations System (“NASDAQ”), the
weighted average of the closing sale price of a share of the Common Stock of the
Company on the last five (5) trading days prior to the Determination Date
reported on NASDAQ as reported in The Wall Street Journal (weighted with respect
to the trading volume with respect to each such day); (iii) if such shares are
an issue for

56



--------------------------------------------------------------------------------



 



    which last sale prices are not reported on NASDAQ, the average of the
closing sale price, in each case on the last five (5) trading days (or if the
relevant price or quotation did not exist on any of such days, the relevant
price or quotation on the next preceding business day on which there was such a
price or quotation) prior to the Determination Date as reported by the Over the
Counter Bulletin Board (the “OTCBB”), the National Quotation Bureau,
Incorporated, or any other successor organization; (iv) if no closing sales
price is reported for the Common Stock by the OTCBB, National Quotation Bureau,
Incorporated or any other successor organization for such day, the average of
the high and low bid and asked price of any of the market makers for the Common
Stock as reported on the OTCBB or in the “pink sheets” by the Pink Sheets, LLC
on the last five (5) trading days; or (v) if no price can be determined on the
basis of the above methods of valuation, then the Fair Market Value shall be
determined in good faith by the Board of Directors of the Company, which
determination shall be described in a duly adopted board resolution certified by
the Company’s Secretary or Assistant Secretary. If the Board of Directors of the
Company is unable to determine the Fair Market Value, or if the Holders of at
least fifty percent (50%) of all of the Warrant Shares then issuable hereunder
(collectively, the “REQUESTING HOLDERS”) disagree with the Board’s determination
of the Fair Market Value by written notice delivered to the Company within five
(5) business days after the determination thereof by the Board of Directors of
the Company is communicated to Holders of the Warrants affected thereby, which
notice specifies a majority-in-interest of the Requesting Holders’ determination
of the Fair Market Value, then the Company and a majority-in-interest of the
Requesting Holders shall select a mutually acceptable investment banking firm of
national reputation which has not had a material relationship with the Company
or any officer of the Company within the preceding two (2) years, which shall
determine the Fair Market Value. Such investment banking firm’s determination of
the Fair Market Value shall be final, binding and conclusive on the Company and
the Holders of all of the Warrants issued hereunder and then outstanding. Any
and all costs and fees of such investment banking firm shall be borne equally by
the Company and the Requesting Holders, however, if the Valuation is within
ninety percent (90%) of either party’s valuation, then the other party shall pay
all of the costs and fees of such investment banking firm.   7.  
Noncircumvention. The Company hereby covenants and agrees that the Company will
not, by amendment of its Certificate of Incorporation, Bylaws or through any
reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as any of the Warrants are outstanding, take all action
necessary to reserve and keep available out of its authorized and unissued
shares of Common Stock, solely for the purpose of effecting the exercise of the
Warrants, 100% of the number of shares of Common Stock as shall from time to
time be necessary to effect the exercise of the Warrants then outstanding
(without regard to any limitations on exercise).   9.   Rights as Stockholders;
Information. No Holder of this Warrant, as such, shall be entitled to vote or be
deemed the Holder of Common Stock or any other securities of the Company which
may at any time be issuable on the exercise hereof for any purpose, nor shall
anything contained herein be construed to confer upon the Holder of this
Warrant, as such, any of the rights of a stockholder of the Company or any right
to vote for the election of the directors or upon any matter submitted to
stockholders at any meeting thereof, or to receive notice of meetings, until
this Warrant shall have been exercised and the Warrant Shares purchasable upon
the exercise hereof shall have become deliverable, as provided herein.   10.  
Modification and Waiver. This Warrant and any provision hereof may be changed,
waived, discharged or terminated only by an instrument in writing signed by the
party against which enforcement of the same is sought   11.   Notices. Unless
otherwise specifically provided herein, all communications under this Warrant
shall be in writing and shall be deemed to have been duly given (i) on the date
of service if served personally on the party to whom notice is to be given;
(ii) on the day of transmission if sent by facsimile transmission to the number
shown on the books of the Company, and telephonic confirmation of receipt is
obtained promptly after completion of transmission; (iii) on the day after
delivery to Federal Express or similar overnight courier; or (iv) on the fifth
day after mailing, if mailed to the party to whom notice is to be given, by
first class mail, registered or certified, postage prepaid, and properly
addressed, return receipt requested, to each such Holder at its address as shown
on the books of the Company or to the Company

57



--------------------------------------------------------------------------------



 



    at the address indicated therefor on the signature page of this Warrant. Any
party hereto may change its address for purposes of this Section by giving the
other party written notice of the new address in the manner set forth herein.  
12.   Binding Effect on Successors. This Warrant shall be binding upon any
corporation succeeding the Company by merger, consolidation or acquisition of
all or substantially all of the Company’s assets, and all of the obligations of
the Company relating to the Common Stock issuable upon the exercise or
conversion of this Warrant shall survive the exercise, conversion and
termination of this Warrant and all of the covenants and agreements of the
Company shall inure to the benefit of the successors and assigns of the Holder
hereof. The Company will, at the time of the exercise or conversion of this
Warrant, in whole or in part, upon request of the Holder hereof but at the
Company’s expense, acknowledge in writing its continuing obligation to the
Holder hereof in respect of any rights to which the Holder hereof shall continue
to be entitled after such exercise or conversion in accordance with this
Warrant; provided, however, that the failure of the Holder hereof to make any
such request shall not affect the continuing obligation of the Company to the
Holder hereof in respect of such rights.   13.   Lost Warrants or Stock
Certificates. The Company covenants to the Holder hereof that, upon receipt of
evidence reasonably satisfactory to the Company of the loss, theft, destruction
or mutilation of this Warrant or any stock certificate and, in the case of any
loss, theft or destruction, upon receipt of an executed lost securities bond or
indemnity reasonably satisfactory to the Company, or in the case of any such
mutilation upon surrender and cancellation of such Warrant or stock certificate,
the Company will make and deliver a new Warrant or stock certificate, of like
tenor, in lieu of the lost, stolen, destroyed or mutilated Warrant or stock
certificate.   14.   Descriptive Headings. The descriptive headings of the
several paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant.   15.   Governing Law. This Warrant shall be
construed and enforced in accordance with, and the rights of the parties shall
be governed by, the laws of the State of Florida.   16.   Remedies. In case any
one (1) or more of the covenants and agreements contained in this Warrant shall
have been breached, the Holders hereof (in the case of a breach by the Company),
or the Company (in the case of a breach by a Holder), may proceed to protect and
enforce their or its rights either by suit in equity and/or by action at law,
including, but not limited to, an action for damages as a result of any such
breach and/or an action for specific performance of any such covenant or
agreement contained in this Warrant.   17.   Acceptance. Receipt of this Warrant
by the Holder hereof shall constitute acceptance of and agreement to the
foregoing terms and conditions.   18.   No Impairment of Rights. The Company
will not, by amendment of its Certificate of Incorporation or through any other
means, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, but will at all times in good faith assist in the carrying out
of all such terms and in the taking of all such action as may be necessary or
appropriate in order to protect the rights of the Holder of this Warrant against
impairment.

[SIGNATURE PAGE FOLLOWS]

58



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on its
behalf by one of its officers thereunto duly authorized.

          BROOKSIDE TECHNOLOGY HOLDINGS CORP.
            Michael Nole, Chief Executive Officer           

Dated: April 12, 2010

59